FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingDecember2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x The Administrators of the GlaxoSmithKline Performance Share Plan (the "Plan") notified the Company and the under-mentioned persons on 21 December 2011 of an error in the market price of Ordinary shares which was used to calculate the notional number of shares received under the dividend reinvestment element of the Plan, in respect of dividends paid on 7 April 2011. The market price of Ordinary shares should have read 1216.50 pence rather than £12.22, and the participants' increased interests in Ordinary shares have been amended and the correct interests are set out below. Given the cumulative nature of the dividend reinvestment, the correction in respect of the payment made on 7 April 2011 also had a minor impact on the calculation of the dividends reinvested for the affected Plan participants in respect of the dividend payments made on 7 July 2011 and 6 October 2011. Amendments are identified with an asterisk (*). Save as disclosed above, all other details remain unchanged. The full amended text is shown below. Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline Performance Share Plan notified the Company and the under-mentioned persons on 12 April 2011 of an increase in their notional interests in Ordinary shares at a price of 1216.50 pence* per share and ADRs at a price of $39.96 per ADR following the notional re-investment of the dividend paid to shareholders on 7 April 2011. Ordinary shares ADRs Mr A P Witty 14,654.300* Dr M M Slaoui Mr S M Bicknell 1,100.996* Mr J M Clarke 3,315.717* Mrs D P Connelly Mr M Dunoyer 1,585.952* Mr E J Gray 2,387.414* Mr S A Hussain 3,280.149* Mr W C Louv Dr D Pulman Mr D S Redfern 1,331.022* Mr J R Stéphenne 1,976.996* Ms C Thomas 1,958.903* Mr D E Troy Dr P J T Vallance 1,219.257* Mrs V A Whyte 101.106* The notional dividends accrued will be paid out in proportion to the percentage of participants' Performance Share Plan holdings that vest following the end of the relevant three year measurement period. This notification relates to transactions notified in accordance with Disclosure and Transparency Rules 3.1.4R(1)(a). V A Whyte Company Secretary 12 April 2011 Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline Performance Share Plan notified the Company and the under-mentioned persons on 12 July 2011 of an increase in their notional interests in Ordinary shares at a price of 1366.50 pence per Ordinary share and ADRs at a price of $43.91 per ADR following the notional re-investment of the dividend paid to shareholders on 7 July 2011. The notional dividends accrued will be paid out in proportion to the percentage of participants' Performance Share Plan holdings that vest following the end of the relevant three year measurement period. Ordinary shares ADRs Mr A P Witty 16,127.194* Dr M M Slaoui Mr S M Bicknell 1,434.634* Mr J M Clarke 4,015.431* Mrs D P Connelly Mr M Dunoyer 1,887.492* Mr E J Gray 3,030.337* Mr S A Hussain 3,962.111* Mr W C Louv Dr D Pulman Mr D S Redfern 1,848.325* Mr J R Stéphenne 2,322.380* Ms C Thomas 2,664.317* Mr P C Thomson 215.143* Mr D E Troy Dr P J T Vallance 2,618.026* Ms E Walmsley 1,557.625* Mrs V A Whyte 215.143* Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline Performance Share Plan notified the Company and the under-mentioned persons on 11 October 2011 of an increase in their notional interests in Ordinary shares at a price of 1365 pence per Ordinary share and ADRs at a price of $42.37 per ADR following the notional re-investment of the dividend paid to shareholders on 6 October 2011. Ordinary shares ADRs Mr A P Witty 16,333.952* Dr M M Slaoui Mr S M Bicknell 1,453.027* Mr J M Clarke 4,066.911* Mrs D P Connelly Mr M Dunoyer 1,911.691* Mr E J Gray 3,069.188* Mr S A Hussain 4,012.908* Mr W C Louv Dr D Pulman Mr D S Redfern 1,872.021* Mr J R Stéphenne 2,352.155* Ms C Thomas 2,698.475* Mr P C Thomson 217.901* Mr D E Troy Dr P J T Vallance 2,651.590* Ms E Walmsley 1,577.595* Mrs V A Whyte 217.901* The notional dividends accrued will be paid out in proportion to the percentage of participants' Performance Share Plan holdings that vest following the end of the relevant three year measurement period. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 11 October 2011 ﻿SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:December 22, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
